Citation Nr: 1119421	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  96-08 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1310 (West 2002) based on the theory that Posttraumatic Stress Disorder (PTSD) was a contributory cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1960 to October 1967.  He died in March 1995.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of service connection for the cause of the Veteran's death was denied by the Board in an April 1998 decision.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in June 2000, the Court affirmed in part, vacated, and remanded the Board's decision.  The Court affirmed that part of the April 1998 decision that denied DIC under the provisions of 38 U.S.C.A. § 1310 based on the Veteran's service-connected disabilities.  The remainder of the April 1998 decision was vacated and remanded for consideration of DIC under 38 U.S.C.A. § 1310 based on the theory that PTSD, not service-connected at the time of his death, contributed to the Veteran's demise.  Also held to be for consideration was the issue of service connection for PTSD for the purpose of accrued benefits.  In February 2001, the Board remanded the case to the AOJ (Agency of Original Jurisdiction) for additional development and readjudication.  The Board denied the accrued benefits claim and the issue of service connection for the cause of the Veteran's death in an August 2003 decision.  The appellant's representative filed a motion for reconsideration which was denied by a November 2003 letter.  The appellant appealed the Board's August 2003 decision to the Court.  In that litigation, a Joint Motion for Remand was filed by the appellant and the VA General Counsel, averring that remand was required on the basis that the appellant did not receive proper VCAA notice and that she did not receive a copy of a medical opinion as requested by her representative.  In an Order of May 2005, the Court vacated the Board's decision and remanded the matter, pursuant to the joint motion.  A copy of the Court's Order in this matter has been placed in the claims file.  During November 2005, the Board remanded the case to the AOJ (Agency of Original Jurisdiction) for additional development and readjudication.  During July 2006, the Board again remanded the claim of entitlement to service connection for the cause of the Veteran's death to the AOJ (Agency of Original Jurisdiction) for additional development and readjudication and denied the claim for accrued benefits.  The Board again denied the issue of service connection for the cause of the Veteran's death in an August 2008 decision.  The appellant's representative filed a motion for reconsideration dated August 2008.
The Board remanded the claim again during February 2009 and September 2009.  The Board then requested an independent medical examiner's opinion concerning the appellant's claim.  The opinion has been associated with the claims file and provided to the appellant and her representative.  
The appellant, through her representative, provided the Board with additional evidence post-certification.  The representative, in a March 2011 letter, waived RO adjudication of such evidence.

FINDING OF FACT

The probative, competent evidence of record establishes that the Veteran had PTSD that contributed to the cause of his death.


CONCLUSION OF LAW

The criteria for establishment of service connection for the cause of the veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.302, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the appellant has been provided all required notice and that the evidence currently of record is sufficient to substantiate her claim for service connection for the Veteran's cause of death.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

II. Analysis

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant seeks DIC based on service connection for the cause of the Veteran's death.  She alleges that the Veteran had PTSD, which was a contributory cause of the Veteran's death.

Medical records dated from March 1995 indicate that the Veteran suffered serious burns in a house fire.  The death certificate lists the cause of death as thermal injuries.  Other significant conditions contributing to death but not resulting in the underlying cause are hypertensive atherosclerotic cardiovascular disease and pulmonary emphysema.

Medical evidence on file at the time of the Veteran's death does not show a diagnosis of PTSD, even though he was pursuing a claim for service connection for PTSD at the time of his death.  However, in a July 1995 statement, Dr. S, D.O., indicated that the Veteran suffered from PTSD due to his service in Vietnam, which caused him to be markedly depressed.  The depression added to his inability to sleep and gave him feelings of low self-worth, such that he was not interested in eating.  Dr. S stated that, at the time of his death, the Veteran was severely malnourished and weak, due to an inability to eat solid food, which prevented him from being physically able to save himself from the fire in the house.  He acknowledged that the Veteran had suffered a gunshot wound to the abdomen in service.  However, he stated that the Veteran's malnourished and weak condition at the time of the fire was primarily due to his depressive neurosis.

In a sworn declaration dated January 2001 submitted on appeal to the Court, Dr. S indicated that he was a family practitioner who treated the Veteran from 1982 through 1987.  He prescribed medication for nervousness and referred him to a Dr. C, an internal medicine specialist, for a mental health evaluation.  Referring to his chart, Dr. S indicated that the diagnosis from that consultation was hyperventilation syndrome associated with anxiety.  He stated that, he did not diagnose the Veteran as having PTSD at the time.  However, knowing what he now knew, including his symptoms, combat history and injuries, he would now diagnose PTSD as a result of military service.  Dr. S recalled the Veteran's attitude and behavior, which he thought was consistent with PTSD and PTSD-related depression.  He also thought that the Veteran's excessive smoking was related to his anxiety and depression, and that the Veteran's mental and physical problems both impaired his ability to escape from the fire.  The appellant presented an additional declaration from Dr. S dated August 2005.  Dr. S indicated that he treated the Veteran for many years until the time of his death during 1995 and that he remembered the Veteran as a very thin man who never smiled.  Dr. S reiterated that in hindsight, he believes the Veteran had PTSD, this was the reason he could not stop smoking which either caused or exacerbated his emphysema, and additionally that PTSD caused the Veteran to be depressed and anxious which made him uninterested in eating leading to malnourishment.  Additionally, Dr. S indicated that the Veteran's poor judgment, also due to his PTSD, made him ignore the risks posed by smoking cigarettes on an air mattress with medical oxygen in the room.

The appellant has also presented declarations from herself and her son, describing the Veteran and his behavior.  The son indicated that his father was generally very irritable and that any trivial event could send him into a rage.  Additionally, the son indicated that he witnessed the Veteran awaking from a nightmare about Vietnam and knew the Veteran had trouble sleeping.  The son also indicated the Veteran tried to avoid talking about Vietnam and that he had a hyperstartle response to loud noise.  The son stated that the Veteran didn't like being around groups of people and that he could not sit in the bleachers to watch his Little League games.  To conclude, the son indicated that the Veteran smoked to calm down and get his nerves under control.  The appellant indicated in her declaration that the Veteran suffered from nightmares, which she believed were about Vietnam, and also night sweats.  She additionally stated that the Veteran had a hyperstartle reaction to loud noises and didn't like to talk or think about Vietnam or anything to do with war.  Also, the appellant indicated that the Veteran was very distant and detached, seeing friends less and less every year.  The appellant reported that the Veteran was very irritable and threw a fire hydrant at one of his managers when he came up behind him.  She indicated also that he had a little cage at work so that he didn't have to deal with other people.  The appellant described that they did the grocery shopping at 11 p.m. in order to avoid crowds at the store.  The appellant also indicated that she felt the Veteran was depressed with sleep problems, memory problems, lethargy and a loss of interest in activities.  She also reported that he felt guilty about surviving the war.

The appellant submitted, through her representative, medical opinions from K.A., M.D. and J.M.H., M.D., dated in March 2011 and February 2011, respectively, concerning the relationship between the Veteran's PTSD and his death.  The opinions indicated the psychiatrists had reviewed the Veteran's claims file to include pertinent medical records and the various opinions already associated with the claims file.  The psychiatrists indicated that the Veteran met the diagnostic criteria for PTSD, as delineated in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), which co-existed with major depressive disorder; specifically citing symptomatology such as recurrent nightmares, avoidance of activities and thoughts related to combat in Vietnam, diminished interests in activities, feelings of detachment or estrangement in others, restricted range of affect, sleep problems, irritability, difficulty concentrating, hypervigilance and a hyperstartle response.  They additionally indicated that the Veteran's nicotine use was interconnected to his PTSD and depression; further indicating the Veteran smoked to relieve his ongoing anxiety during his lifetime and to self-medicate.  The private psychiatrists proposed that the Veteran had conflicts about being alive when others had died in combat and that his disinterest in life manifested in his reckless behavior concerning smoking around oxygen.  Additionally, they stated that the Veteran's PTSD and depression deprived him of an interest in eating which also contributed to his low body weight and general poor health, leaving him unable to escape the fire which led to his death.  

While the conclusions of a medical professional are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).   The Board notes that an independent medical opinion dated December 2010 declined to find that the Veteran had PTSD which contributed to his cause of death.  The Board finds in this situation that there is no reason to find the VA opinions and independent medical opinion to be more valid than the private opinions that diagnosed the Veteran with PTSD related to his cause of death.  In this regard, the Board notes that the private examiners based their opinions on the insights of Dr. S who treated the Veteran during his lifetime.  Additionally, the private psychiatric examiners were apparently appropriately trained and their assessments are entitled to deference.  Additionally, Dr. A and Dr.H referenced the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), thus demonstrating that they had an understanding of the criteria upon which a diagnosis of PTSD should be based.

In light of the above, and after resolving all doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


